Citation Nr: 1638329	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-30 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to effective date earlier than August 13, 2012 for the award of service connection for coronary artery disease (CAD) . 

2.  Entitlement to an effective date earlier than September 13, 2013 for the award of service comention for duodenitis. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for CAD. 

6.  Entitlement to an initial disability rating in excess of 10 percent for duodenitis. 

7.  Entitlement to an initial disability in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period prior to May 20, 2015. 
8.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, PTSD and CAD. 

9.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD and duodenitis, to include medications prescribed therefor. 

10.  Entitlement to service connection for a gastrointestinal disorder (claimed as gastrointestinal reflux disease (GERD)) to include as secondary to PTSD and duodenitis, to include medications prescribed therefor. 

11.  Entitlement to service connection for a lung disorder, to include as secondary to duodenitis, to include medications prescribed therefor, Agent Orange exposure and GERD.  

12.  Entitlement to service connection for a prostate disorder, to include as secondary to Agent Orange exposure. 

13.  Entitlement to an increased rating for residuals of a shrapnel wound of the left (minor) wrist with retained shrapnel, evaluated as 10 percent disabling. 

14.  Entitlement to an increased rating for a healed scar of the left (minor) thumb, post-shrapnel wound with residual hypoesthesia, distal to the thumb from radial nerve damage, evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969, with service in the Republic of Vietnam from September 1968 to July 1969.  His decorations include the Combat Infantryman Badge (CIB) and Purple Heart (PH) Medal. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By that rating action, the RO granted service connection for PTSD and assigned an initial 30 percent rating effective August 28, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed this rating action to the Board.  By an August 2008 rating action, the RO granted an increased initial rating for PTSD, assigning a 50 percent rating, effective August 28, 2007.  By a June 2014 decision, the Board granted a 70 percent rating to the service-connected PTSD, and remanded the issue of entitlement to an initial rating in excess thereof to the RO for additional development. By an August 2014 rating action, the RO effectuated the Board's decision and awarded an initial 70 percent rating to the service-connected PTSD, effective August 28, 2007.  In a July 2015 rating action, the RO granted an initial 100 percent rating to the service-connected PTSD, effective May 20, 2015-the date after the Veteran's final date of employment.  Because the increase in the 100 percent evaluation to the service-connected PTSD does not cover the entire appeal period, the Board has characterized the initial evaluation claim for PTSD to reflect the RO's actions as indicated on the title page. 

This appeal also stems from an April 2014 rating action issued by the above RO.  By that rating action, the RO, in part, granted service connection for CAD and duodenitis and assigned initial 10 percent ratings, effective August 13, 2012 and September 13, 2013, respectively.  The RO also denied service connection for hypertension and prostate, gastrointestinal, lung, and sleep disabilities.  Finally, the RO reopened a previously denied claim for service connection for bilateral hearing loss and denied the underlying claim on its merits.  The Veteran appealed the RO's assignment of initial 10 percent disabling ratings assigned to the service-connected CAD and duodenitis; the effective dates of August 13, 2012 and September 13, 2013 for the awards of service connections for these two disabilities, respectively; and the denial of service connection for hypertension and prostate, gastrointestinal, lung, and sleep disabilities to the Board.  Regarding the Veteran's service connection claims on appeal, the Board has recharacterized the claims to reflect all theories of entitlement addressed by the RO in the appealed April 2014 rating action and the Veteran's attorney's statement to VA, received by VA in May 2014 (see Veteran's attorney's written argument to VA, labeled as "Third Party Correspondence" and received into the Veteran's Veterans Benefits Management System (VBMS) on May 23, 2014). 

Regarding issues numbered 13 and 14 on the title page, by an August 2014 rating action, the RO continued 10 and 20 percent ratings assigned to the service-connected residuals of a shrapnel wound of the left (minor) wrist with retained shrapnel and healed scar of the left (minor) thumb, post-shrapnel wound with residual hypoesthesia, distal to the thumb from radial nerve damage, respectively.  The Veteran, through his attorney, submitted a Notice of Disagreement (NOD) in August 2015, contesting that decision.  (See Veteran's attorney's NOD, labeled as "Third Party Correspondence" and received into the Veteran's VBMS electronic record on September 8, 2014).  The RO has not issued a Statement of the Case (SOC) that addresses these matters.  Therefore, the Board directs that the RO issue an SOC, as directed in the Remand section following the decision below in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

At this juncture, the Board notes that the Veteran, through his attorney, also filed a NOD to a July 2015 rating action, wherein he expressed disagreement with the effective dates of April 24, 2015 to the awards of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities and Dependents' Education Assistance (DEA) benefits.  The Board's Veterans Appeals Co-Locator System (VACOLS) indicates these claims are being separately developed at the RO.  Therefore, in these circumstances, the Board finds that these issues are not currently on appeal.

Issues numbered four (4) through 14 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.

The Veteran and his attorney were notified by letter dated June 15, 2016, that the Veteran's appeal had been returned to the Board.


FINDINGS OF FACT

1.  CAD (ischemic heart disease) was initially diagnosed in May 2010.

2.  The first communication from the Veteran to VA expressing an intent to file a claim of service connection for CAD was received August 13, 2013.

3.  An effective date of August 13, 2012 has been assigned for the Veteran's award of service connection for CAD, which is the date one year prior to receipt of the Veteran's claim for service connection on August 13, 2013. 

4.  The Veteran's August 13, 2013 statement to VA constituted an informal claim for service connection for a gastrointestinal disability, to include duodenitis.

5.  By a final June 2009 rating decision, the RO, in part, denied service connection for a bilateral hearing loss disability because there was no evidence of a nexus between this disability and the Veteran's confirmed in-service acoustic trauma. The Veteran was notified of his appellate rights that same month, but he did not appeal, nor was any relevant evidence received within a year of the rating action. 
 
6.  New evidence received since the final June 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral hearing loss disability; notably evidence that early noise exposure, such as the Veteran's in-service acoustic trauma, can increase age-related hearing loss.


CONCLUSIONS OF LAW

1.  An effective date prior to August 13, 2012, is not warranted for the award of service connection for CAD. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114(a)(2), 3.151, 3.155, 3.400, 3.816 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to an effective date of August 13, 2013, but no earlier, for the award of service connection for duodenitis are met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

3.  The June 2009 rating decision, wherein the RO denied service connection for a bilateral hearing loss disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

4.  The additional evidence received since the June 2009 rating decision is new and material, and the claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  By one of the appealed rating decisions (April 2014 rating decision), the RO granted service connection for CAD and duodenitis and assigned initial 10 percent disability ratings and effective dates of August 13, 2012 and September 13, 2013 for the awards of service connection, respectively.  Thus, the RO statutory notice has been served, and additional notice in adjudicating the effective date claims is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A November 2015 SOC properly provided notice on the "downstream" issues of entitlement to an earlier effective date for the awards of service connection and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

All evidence relevant to the effective dates claims adjudicated herein has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the effective date claims adjudicated herein is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding. 

In addition, as the Board is reopening the previously denied claim for service connection for a bilateral hearing loss disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).  The question of whether VA met its duties to notify and assist on the underlying claim for service connection for a bilateral hearing loss disability will be addressed in a future decision.



II. Merits Analysis
A. Effective Date Claims

The Veteran seeks effective dates earlier than August 13, 2012 and September 13, 2013 for the awards of service comention for CAD and duodenitis, respectively.  After a brief discussion of the laws and regulations pertaining to effective dates, the Board will adjudicate the merits of each claim separately.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation from service, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In general, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease.  38 C.F.R. § 3.816(b)(2). 

The Veteran's DD Form 214 reflects that the Veteran served in the Republic of Vietnam.  He has ischemic heart disease (CAD, a form of ischemic heart disease).  Accordingly, he is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) . Under 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of separation from active service.

i. CAD

The Veteran seeks an effective date earlier than August 13, 2012 for the award of service connection for CAD.

By the appealed April 2014 rating action, the RO granted service connection for CAD, assigning an effective date of August 13, 2012, a date one year prior to receipt of the Veteran's claim for service connection pursuant to 38 C.F.R. § 3.114(a)(3).  

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  He separated from active service in July 1969.  He was initially diagnosed with ischemic heart disease/CAD in May 2010.  (See May 13, 2010 VA treatment record, labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on December 13, 2011 at page (pg.) 126). The Veteran's informal claim for service connection for CAD was received by the RO on August 12, 2013.  (See VA Form 21-4138, Statement in Support of Claim, received by VA on August 13, 2013.)  There is no claim, formal or informal, for any cardiovascular disorder prior to August 13, 2013.  

The dispositive fact in this matter is the date when the Veteran first filed a claim seeking service connection for CAD.  He did not have a claim for service connection for ischemic heart disease denied between September 1985 and May 1989, and did not have a pending claim of service connection for an ischemic heart disease between May 1989 and August 31, 2010, the date of the liberalizing law including ischemic heart disease as a presumptive disease as due to herbicide exposure.  Furthermore, his claim was received decades (and not within a year) following his separation from service. Consequently, the above-outlined liberalizing provisions under Nehmer do not apply in the instant case.  Thus, the Board is bound by governing law and regulations, and has no authority to awards benefits not authorized by the governing law.  Because the Veteran is not shown to have filed a formal or informal application for service connection for ischemic heart disease prior to August 13, 2013, VA is precluded from granting an effective date for the award of service connection for ischemic heart disease prior to August 13, 2012.  An effective date prior to August 13, 2012 is not permitted under 38 C.F.R. § 3.114(a)(3) because a claim for service connection for ischemic heart disease was not received within one year of when ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange (August 31, 2010). 

Although VA treatment records show that the Veteran had been diagnosed with CAD in May 2010, they do not qualify as an informal claim for service connection.  In this regard, VA treatment records may constitute an informal claim, but this requires that service connection have been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2015).  Such was not the case here.

As the RO has already assigned the earliest possible effective date provided by law given the undisputed dispositive facts in this case, the law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 42  (1994).  Therefore, an effective date prior to August 13, 2012, is not warranted for the award of service connection for CAD.

ii. Duodenitis

The Veteran seeks an effective date earlier than September 13, 2013 for the award of service connection for duodenitis.  

By the appealed April 2014 rating action, the RO granted service connection for duodenitis, effective September 13, 2013--the date VA received the Veteran's initial claim for compensation for this disability. 

The Board finds that resolving all reasonable doubt in favor of the Veteran, an effective date of August 13, 2013 is warranted for the award of service connection for duodenitis.  In a statement to VA, received on August 13, 2013, the Veteran requested service connection, in part, for "acid reflux."  (See VA Form 21-4138, Statement in Support of Claim, received by VA on August 13, 2013).  In a statement to VA, received on September 13, 2013, the Veteran clarified and indicated that he was expanding his service connection claim for acid reflux to include all gastrointestinal disorders, to include an ulcer.  (See VA Form 21-4138, Statement in Support of Claim, received by VA on September 13, 2013).  At the time of the Veteran's August 2013 statement to VA, the Veteran had been diagnosed as having GERD.  An April 2014 VA examiner concluded that the Veteran's duodenitis was etiologically related to an ulcer, initially diagnosed shortly after the Veteran discharge.  (See April 2014 VA opinion).  The Board notes that a claim for any gastrointestinal disability should include any disability which may reasonable encompass the described symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

Thus, in view of Clemons, and resolving reasonable doubt in the Veteran's favor, the Board finds that while the Veteran initially requested service connection for "acid reflux" in his August 2013 statement to VA, when read in conjunction with his September 2013 statement, the August 2013 claim encompassed a claim for service connection for a gastrointestinal/stomach disorder, to include duodenitis.  An effective date of August 13, 2013 is, therefore, warranted for the award of service connection for duodenitis.  

Regarding entitlement to an effective date prior to August 13, 2013, the Board is bound by applicable regulations regarding when an effective date may be assigned. In the absence of any communication from the Veteran prior to August 13, 2013 which indicates an intent to apply for the benefit of service connection for any gastrointestinal/stomach disorder, there is no basis under law for granting an effective date earlier than this date for the award of service connection for duodenitis.

B. New and Material Evidence Claim-Bilateral Hearing Loss Disability

The Veteran seeks to reopen a previously denied claim for service connection for a bilateral hearing loss disability. 

By a June 2009 rating action, the RO, in part, denied service connection for a bilateral hearing loss disability because there was no evidence of a nexus between this disability and the Veteran's confirmed in-service acoustic trauma.  Evidence of record at the time of that decision included service treatment records, personnel records, VA examinations, and lay statements from the Veteran.  The Veteran did not file a notice of disagreement, nor did he submit new and material evidence within one year of the decision.  Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the June 2009 rating decision became final.

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216  (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In the appealed April 2014 rating action, the RO appeared to have reopened the previously denied claim for service connection for a bilateral hearing loss disability, and denied the underlying claim on its merits.  The Veteran filed a timely appeal. 

The Board finds that new and material evidence has been received since the RO's final June 2009 rating action, and the claim for service connection for a bilateral hearing loss disability is reopened.  Evidence received since the June 2009 rating action includes, in part, a medical article titled, "Acceleration of Age-Related Hearing Loss by Early Noise Exposure Evidence of a Misspent Youth," received by VA in May 2014.  The article discussed the relationship between early noise exposure, such as the Veteran's conceded in-service acoustic trauma, and an acceleration in age-related hearing loss.  This evidence is new as it was not of record at the time of the RO's final June 2009 rating action.  It is also material.  It is material because it goes to an unestablished fact necessary to substantiate the claim, namely evidence of a possible nexus between acoustic trauma sustained decades previously in Vietnam and an increase in acceleration of age-related hearing loss.  

The Board finds that new and material evidence has been received and the claim for service connection for a bilateral hearing loss disability is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.


ORDER

An effective date earlier than August 13, 2012 for the award of service connection for CAD is denied. 

Entitlement to an effective date of August 13, 2013, but no earlier for the award of service connection for duodenitis is granted.

New and material evidence having been received, the claim for service connection for a bilateral hearing loss disability is reopened; to this extent only, the appeal is granted.



REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the initial rating and service connection claims.  Specifically, the AOJ should obtain outstanding VA treatment records; schedule the Veteran for VA examinations with nexus opinions as to the etiology of his hypertension, prostate, lung, and sleep disorders; GERD; and, bilateral hearing loss disability; and for issuance of a SOC that addresses the claims of entitlement to an increased rating for residuals of a shrapnel wound of the left (minor) wrist with retained shrapnel, evaluated as 10 percent disabling, and entitlement to an increased rating for a healed scar of the left (minor) thumb, post-shrapnel wound with residual hypoesthesia, distal to the thumb from radial nerve damage, evaluated as 20 percent disabling.  The Board will address each reason for remand separately below. 

A. VA treatment records-PTSD/CAD/Duodenitis

In its March 2014 remand, the Board requested, in part, that the RO obtain Vet Center records, dated from 2007, in conjunction with the Veteran's claim for an initial increased evaluation for PTSD.  The Vet Center records are still outstanding.  Vet Center records are considered VA treatment records for the purpose of the duty to assist, and it is clear that the duty to assist in that regard has yet to be fulfilled.  Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Thus, a remand of the claim of entitlement to an initial rating in excess of 70 percent for PTSD for the period prior to May 20, 2015 is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty ... to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  

A remand is also necessary in order to obtain VA records associated with the Veteran's March 2016 VA hospitalization for diverticulitis.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). As the above-cited outstanding Vet Center and VA hospitalization records might contain evidence of an increase in severity of the Veteran's duodenitis and, possibly, CAD, they are potentially relevant to the initial evaluation claims for these disabilities and should be secured on remand.  Bell, supra. 

B. VA examinations

i) Hypertension, Prostate, Lung, and Sleep Disorders and GERD

The Veteran seeks service connection for hypertension, prostate, lung and sleep disorders and GERD.  The Board has characterized each of these issues on the title page to reflect the Veteran's numerous theories of entitlement with respect to each disability.  

In April 2014, a VA physician essentially opined with respect to each disability (other than the Veteran's prostate disability) that it was less likely than not (less than a 50 percent probability) that his hypertension was secondary to the service-connected PTSD; that his lung disability was secondary to his GERD; that his sleep disability was secondary to PTSD and GERD; and, that his GERD was secondary to his PTSD.  (See VA opinion, dated in April 2014).  While the April 2014 VA examiner provided reasoning for his negative opinions as to the direct and secondary service connection component of the claims, the Board finds the April 2014 VA opinion inadequate to the extent that it does not definitively render a conclusion on whether the Veteran's hypertension, sleep disability and GERD were aggravated (permanently worsened) by the service-connected PTSD.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2015), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  In addition, the April 2014 VA clinician did not provide  opinions as to whether the Veteran's hypertension, GERD and lung and sleep disabilities have been caused or aggravated (permanently worsened) by the service-connected duodenitis and medications prescribed therefor.  

Furthermore, the April 2014 VA clinician did not provide any opinion as to the direct service connection component of the claims; specifically, whether the Veteran's hypertension, prostate, lung and sleep disabilities and GERD are etiologically related to an incident in service, notably, the Veteran's presumed Agent Orange exposure.  The Veteran's hypertension, prostate disability (benign prostate hypertrophy; lung disability (chronic obstructive pulmonary disease and left hemidiaphragm paralysis); GERD; and, sleep disability (insomnia and obstructive sleep apnea) are not diseases that may be presumptively service-connected for veterans who served in Vietnam during the Vietnam era under 38 C.F.R. § 3.309(e) (2015).  The Veteran, however, is not precluded from establishing service connection for these disabilities as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Regarding the Veteran's hypertension, the National Academy of Sciences  (NAS) has concluded that there is "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  See also, Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  Thus, in light of the United States Court of Appeals for Veterans Claims' (Court) holding in Combee and the above-cited NAS studies' findings regarding hypertension, the Board finds that he should be afforded VA examinations with opinions that adequately address the direct and secondary theories of his service connection claims.

ii) VA examination-Bilateral Hearing Loss Disability

The Veteran asserts that his right ear hearing loss is the result of acoustic trauma experienced during military service.  As the Veteran's DD Form 214 reflects that he was awarded the CIB and PH medals, his exposure to acoustic trauma during service is conceded.  38 U.S.C.A. § 1154(b) (West 2014).  The Veteran also has a current bilateral hearing loss disability for VA compensation purposes.  A March 2014 VA audiogram reflects that the Veteran had auditory thresholds that were 40 decibels or greater at 2000-4000 Hertz, bilaterally.  38 C.F.R. § 3.385.  Thus, the crux of the Veteran's claim hinges on whether the evidence supports a relationship between the Veteran's currently diagnosed bilateral hearing loss disability for VA compensation purposes and his conceded in-service acoustic trauma. 

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89, 98(1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The Board first finds that the Veteran is not entitled to the presumption of soundness as to his left ear hearing loss.  His June 1966 service entrance examination reveals that he had hearing loss for VA purposes under 38 C.F.R. § 3.385, inasmuch as he exhibited a 40 decibel loss at 4,000 Hertz (by converting ASA into ISO units).  In McKinney v. McDonald, 2016 WL 932820, No. 13-2273 (March 11, 2016), the Court held that for a hearing defect to be noted at service entrance, it must meet the criteria set forth in 38 C.F.R. § 3.385.  The evidence clearly establishes that left ear hearing loss was noted at service entrance in 1966, and consequently the presumption of soundness does not apply to his left ear.  Thus, his claim for service connection for left ear hearing loss disability is one of aggravation of a preexisting disability, as opposed to direct service connection. 

While the Veteran's right ear revealed that he had a hearing loss of 35 decibels at 4000 Hertz, which indicated some degree of hearing loss under Hensley, as this did not rise to the level acknowledged by VA in 38 C.F.R. § 3.385, the Board finds that the Veteran did not have a pre-existing right ear hearing loss disability at service entrance.  McKinney, supra.  Thus, his claim for service connection for a right ear hearing loss disability is one of direct service connection, as opposed to one of aggravation of a pre-existing disability.   

Regarding the nexus requirement of the claim, VA audiologists in May 2009 and March 2014 essentially opined that the Veteran's bilateral hearing loss disability was not caused by or the result of the in-service noise exposure.  The VA examiners reasoned that the Veteran's hearing was within normal limits, bilaterally, at service separation.  (See May 2009 and March 2014 VA Audio examination reports).  The Board finds these opinions to be of minimal probative value.  First, aside from the May 2009 VA audiologist noting that the Veteran's Pre-Induction June 1966 examination revealed a "mild hearing loss at 4000 Hz in the right ear," the VA audiologist did not identify and discuss the fact that this same audiogram revealed a left ear hearing loss disability for VA compensation purposes (when converted from ASA to ISO standards), as discussed in the preceding paragraphs.  Second, the VA audiologists' unfavorable opinions were primarily based on the demonstration of normal hearing at service separation and are, thus, inadequate under Hensley.

The Board finds that the above-cited VA audiologists' opinions inadequate with respect to the Veteran's bilateral hearing loss claim, and additional development is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, the Board finds that it is necessary to have the Veteran reexamined to determine whether or not his preexisting left ear hearing loss disability was permanently aggravated during his period of active miliary service and whether his right ear hearing loss disability is etiologically related to his conceded in-service acoustic trauma. 


C. Issuance of an SOC-Increased Rating Claims-Left Wrist and Right Thumb Scar

By an August 2014 rating action, the RO continued 10 and 20 percent ratings assigned to the service-connected residuals of a shrapnel wound of the left (minor) wrist with retained shrapnel and  healed scar of the left (minor) thumb, post-shrapnel wound with residual hypoesthesia, distal to the thumb from radial nerve damage, respectively.  The Veteran, through his attorney, submitted a NOD in August 2015, contesting that decision.  (See Veteran's attorney's NOD, "Third Party Correspondence" labeled and received into the Veteran's VBMS electronic record on September 8, 2014).  This constituted a timely Notice of Disagreement initiating an appeal of these additional claims.  38 C.F.R. § 20.201.  

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9).  Therefore, the Board must remand these claims, rather than merely referring them.  Thus, an SOC must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain any relevant Vet Center treatment records, dated from 2007 to May 19, 2015, and all inpatient reports, clinical notes, and doctors' and nurses' notes from the Veteran's March to April 2016 VA hospitalization for diverticulitis. 

Associate those documents with the Veteran's electronic record.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his attorney should be so notified.

2.  After any additional evidence has been received pursuant to directive 1 and associated with the Veteran's VBMS electronic record, schedule the Veteran for appropriate examinations by qualified examiners.  The purpose of each examination is to determine the etiology of any currently present hypertension, gastrointestinal disability (other than duodenitis); prostate disability; lung disability; and, sleep disability (other than chronic sleep impairment that has been attributed to the service-connected PTSD) found on examination.  The following considerations will govern the examinations:

The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiners, who must acknowledge receipt and review of these materials in the examination reports generated as a result of this remand.  All necessary tests and studies should be conducted.  

Each examiner must respond to the following questions/directives as it corresponds to their respective disability and provide a full statement of the basis for all conclusions reached.

a.)  Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed hypertension; gastrointestinal disability (other than duodenitis), notably GERD; prostate disability (i.e., benign prostate hypertrophy); lung disability (chronic obstructive pulmonary disease and left hemidiaphragm paralysis); and, sleep disability (other than chronic sleep impairment that has been attributed to the service-connected PTSD) are etiologically related to or had its (their) onset during active military service, to include the Veteran's confirmed exposure to Agent Orange or was (were) manifested to a compensable degree within one year of separation from active duty in July 1969?

In forming their respective opinions, each VA examiner is advised of the following: the Board is cognizant that there is no VA presumption of service connection for hypertension; benign prostate hypertrophy; GERD; chronic obstructive pulmonary disease and left hemidiaphragm paralysis; insomnia and obstructive sleep apnea as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is in light of the 2006 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that the above-cited disabilities are related to his confirmed in-service herbicide exposure in the RVN given his medical history, family history, risk factors, etc.

b.)  If the respective examiners determine that the Veteran's hypertension, GERD and sleep disorder (other than chronic sleep impairment associated with the service-connected PTSD) did not have its/their onset during military service and is/are not etiologically related thereto, is it at least as likely as not (i.e., 50 percent probability or greater) that they were caused or aggravated (permanently worsened) by the service-connected PTSD?

If the respective examiners determine that there is aggravation of the Veteran's hypertension, GERD and/or sleep disability by the service-connected PTSD, he or she should provide an assessment, if possible, of the baseline level of impairment of the current level prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its/their baseline level imposed by the service-connected PTSD.

In responding to this question, the respective examiners must comment on medical treatise evidence, submitted by the Veteran's attorney, that discusses the relationship between PTSD and cardiovascular conditions and various health problems, such as GERD, and obstructive sleep apnea.  

Each examiner should provide reasons for their respective opinions that take into account relevant evidence as it relates to their particular disability.  If an examiner cannot provide an opinion without resorting to speculation, he or she must explain why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

c.)  If the Veteran's GERD and lung and sleep disabilities (other than chronic sleep impairment associated with the service-connected PTSD) did not have its/their onset during military service and are not etiologically related thereto, is it at least as likely as not (i.e., 50 percent probability or greater) they were caused or aggravated (permanently worsened) by the service-connected duodenitis, to include medications prescribed therefor? 

If the respective examiners determine that there is aggravation of the Veteran's GERD, lung and/or sleep disabilities by the service-connected duodenitis, to include medications prescribed therefor, he or she should provide an assessment, if possible, of the baseline level of impairment of the current level prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its/their baseline level imposed by the service-connected duodenitis, to include medications prescribed therefor.

Each examiner should provide reasons for their respective opinions that take into account relevant evidence as it relates to their particular disability. If an examiner cannot provide an opinion without resorting to speculation, he or she must explain why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

d.)  If the Veteran's hypertension did not have its onset during military service and it is not etiologically related thereto, is it at least as likely as not (i.e., 50 percent probability or greater) that it was caused or aggravated (permanently worsened) by the service-connected CAD?

If the respective examiner determines that there is aggravation of the Veteran's hypertension by the service-connected CAD, he or she should provide an assessment, if possible, of the baseline level of impairment of the current level prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond its baseline level imposed by the service-connected CAD.

If the examiner cannot provide an opinion without resorting to speculation, he or she must explain why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

e.)  If and only if the reviewer determines that the Veteran's GERD is related to military service or to a service-connected disability, should he or she then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or more) that any lung and/or sleep disabilities was/were caused or aggravated by the Veteran's GERD. 

If the reviewer determines that the Veteran's lung and/or sleep disabilities was/were aggravated (permanently worsened) by his GERD, the VA examiner should identify the baseline level of the specific disability(ies) and the degree of disability due to aggravation.

If the examiner cannot provide an opinion without resorting to speculation, he or she must explain why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Schedule the Veteran for an appropriate examination of his hearing loss.

a.)  Concerning the Veteran's preexisting left ear hearing loss, did it permanently increase in severity during active service? (Please comment on the June 1966 Pre-Induction examination report and service separation examination report (no date).)  Also, the reviewing clinician is reminded that the June 1966 in-service audiometric findings were reported using the ASA standard and not the ISO-ANSI standard.)

b.)  If there was a permanent increase in severity in the Veteran's preexisting left ear hearing loss disability, was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability? 

c.)  Regarding the Veteran's right ear hearing loss disability, is it at least as likely as not (i.e., 50 percent probability or greater) etiologically related to the Veteran's period of military service, notably his conceded acoustic trauma, or was sensorineural hearing loss of the right ear manifested to a compensable degree within one year of service discharge in July 1969?

In answering questions b-c, the examining clinician is to accept as true that the Veteran was exposed to acoustic trauma during service.  The examiner must (1) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss and (2) discuss the significance of the presence or absence of threshold shifts in regard to the likelihood military noise exposure caused permanent damage.  The clinician should consider that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels reveal some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In answering questions b-c, the examiner must also discuss the article titled, "Acceleration of Age-Related Hearing Loss by Early Noise Exposure Evidence of a Misspent Youth," received by VA in May 2014, which discussed the relationship between early noise exposure, such as the Veteran's conceded in-service acoustic trauma, and an acceleration in age-related hearing loss.   

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Furnish the Veteran with an SOC pertaining to the issues of entitlement to an increased rating for residuals of a shrapnel wound of the left (minor) wrist with retained shrapnel, evaluated as 10 percent disabling, and entitlement to an increased rating for a healed scar of the left (minor) thumb, post-shrapnel wound with residual hypoesthesia, distal to the thumb from radial nerve damage, evaluated as 20 percent disabling.  
   
These claims should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


